                                                                     1    John W. Lucas (CA Bar No. 271038)
                                                                          Pachulski Stang Ziehl & Jones LLP
                                                                     2    150 California Street, 15th Floor
                                                                          San Francisco, California 94111-4500
                                                                     3    Telephone: 415.263.7000
                                                                          Facsimile:     415.263.7010
                                                                     4    Email:         jlucas@pszjlaw.com

                                                                     5    Attorneys for Debtor

                                                                     6

                                                                     7

                                                                     8                                  UNITED STATES BANKRUPTCY COURT

                                                                     9                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                    10                                         SAN FRANCISCO DIVISION

                                                                    11   In re:                                                  Case No. 18-31087
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            SEDGWICK, LLP,                                 Chapter 11
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                             Debtor.       DECLARATION OF JOHN W. LUCAS IN
                                            ATTORNEYS AT LAW




                                                                                                                                 SUPPORT OF STIPULATION
                                                                    14                                                           REGARDING AMENDMENT TO JOINT
                                                                                                                                 CHAPTER 11 PLAN IN RESOLUTION OF
                                                                    15                                                           OBJECTION THERETO
                                                                    16                                                           [Related to Docket No. 327]
                                                                    17            I, John W. Lucas, declare as follows:

                                                                    18            The following facts are personally known to me, and if called to do so, I could and would

                                                                    19   competently testify thereto.

                                                                    20            1.        I am a partner in the law firm of Pachulski Stang Ziehl & Jones LLP, counsel to the

                                                                    21   above-captioned Debtor, and I submit this declaration in support of the Stipulation Regarding

                                                                    22   Amendment to Joint Chapter 11 Plan in Resolution of Objection Thereto [Docket No. 327] (the

                                                                    23   “Stipulation”), pursuant to which the Debtor, Committee, and the Tanenbaum Group agreed to

                                                                    24   eliminate the California Code of Civil Procedure § 877.6 relief sought in the Plan and partner

                                                                    25   settlement thereunder.

                                                                    26            2.        Prior to filing of the Stipulation, on or about 9:32 p.m. (Pacific Time) on January 15,

                                                                    27   2020, I sent an email to the forty-seven settling partners under the Plan and Settlement asking each

                                                                    28   of them whether or not they consent to the removal of the requested relief pursuant to California


                                                                         DOCS_SF:102573.1                                                   LUCAS DECL ISO STIPULATION REGARDING
                                                                     Case: 18-31087          Doc# 330     Filed: 01/16/20     Entered: 01/16/20 16:12:58      Page 1 of  2
                                                                                                                                            AMENDMENT TO JOING CHAPTER 11 PLAN IN
                                                                                                                                                    RESOLUTION OF OBJECTION THERETO
                                                                     1   Code of Civil Procedure § 877.6. I received written communications from all forty-seven partners

                                                                     2   affirmatively stating that they are agreement with the change.

                                                                     3           3.         In response, counsel to the Committee and myself prepared the Stipulation and

                                                                     4   confirmed with counsel to the Tanenbaum Group that I had obtained consent from the forty-seven

                                                                     5   partners before I filed the Stipulation.

                                                                     6           4.         I respectfully submit this declaration in response to the Court’s order [Docket No.

                                                                     7   329] as I believe this declaration responds to the issue raised by the Court in the foregoing order.

                                                                     8           I declare under penalty of perjury under the laws of California and of the United States that

                                                                     9   the foregoing is true and correct of my own personal knowledge. Executed this 16th day of January,

                                                                    10   2020, at San Francisco, California.

                                                                    11                                                    /s/ John W. Lucas
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                          John W. Lucas
                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:102573.1                                                   LUCAS DECL ISO STIPULATION REGARDING
                                                                     Case: 18-31087         Doc# 330      Filed: 01/16/20     Entered: 01/16/20 16:12:58      Page 2 of  2
                                                                                                                                            AMENDMENT TO JOING CHAPTER 11 PLAN IN
                                                                                                                              2                  RESOLUTION OF OBJECTION THERETO
